DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶ denotes the paragraph number of the pregrant publication corresponding to this application, US 2018/0055976. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 10/21/2021 has been received and will be entered.
Claim(s) 1, 3, 5, 7, 8, 9, 10, 11, 13, 14, 18, 19, 21, 23, 24, 25, 27, 28, and 29 is/are pending.
Claim(s) 8, 9, 10, 11, 13, 14, 18, 19, 21, 23, 24, 25, 27, 28, and 29 is/are withdrawn from consideration.
Claim(s) 2, 4, 6, 12, 15, 16, 17, 20, 22, and 26 is/are acknowledged as cancelled.
	The action is FINAL.

Response to Arguments
Claim Rejections – 35 U.S.C. §§ 102-103
I. With respect to the rejection of Claims 1, 3, 5, and 7 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutes, et al., Graphene decoration with metal nanoparticles: Towards easy integration for sensing applications, Nanoscale 2012; 4: 438-440 (cited by Applicants, hereinafter “Gutes at __”) in view of: (i) US 2009/0110627 to Choi, et al., and further in view of: (ii) Wei, et al., Controllable Chemical Vapor Deposition Growth of Few Layer Graphene for Electronic Devices, Accounts of Chemical Research 2013; 46(1): 106-115 (hereinafter “Wei at __”), the traversal is on several grounds.
 The Remarks state: “The combination fails to teach each and every limitation of the claimed invention and fails to provide a motivation to combine as suggested or a likelihood of success. … The combination does not disclose a catalytic reaction using chemical transparency of graphene on a substrate. As such, the combination does not teach each and every limitation as amended.” (Remark of 10/21/2021 at 8) (emphasis added).  In response, it is unclear what claims are being referenced. The claims filed 10/21/2021 are understood as not containing any amendments. No status identifiers or markups indicate the presence of an amendment. Applicants are requested to confirm the status of the claims indicated above. The “using chemical transparency of graphene on a substrate” language appears in the preamble of Claim 1. It is understood as referring to the reaction recited in the body of the claim, i.e. the “a chemical reaction is performed on the graphene” language. As discussed in the rejection, noble metals are reduced and deposited on the graphene. (Gutes at 438, col. 1 – col. 2) (“by electroless deposition of the metal using the copper as the reducing agent.”). Except as discussed below, the Remarks have not explained why this is not a chemical reaction or “using the chemical transparency of graphene.” Absent such explanation, the analysis is presumed correct. Reduction is a chemical reaction. This is not persuasive. 

More specifically, the combination fails to teach a method of performing a catalytic reaction using chemical transparency of graphene on a substrate comprising a catalyst disposed on a first layer to form a catalyst pattern on the first layer; and a second layer comprising graphene formed on the first layer to cover the first layer and the catalyst pattern, wherein a chemical reaction is performed on the graphene along the catalyst pattern; and wherein the method comprises: contacting a reactant with the second layer wherein the reactant contacts the graphene and interacts with the catalyst through the graphene so that the catalytic chemical reaction occurs on the top surface of the graphene. More specifically the combination fails to teach a pattern ON a surface.

(Remarks of 10/21/2021 at 8). The first sentence merely states a conclusion and repeats the language of the claim. As to the alleged failure to teach a pattern on a surface, this has been considered, but is not persuasive. Claim 1 merely requires a graphene layer atop a catalyst atop a “first layer,” which is commonly referred to as a substrate. Official notice was taken of this fact. (Non-Final Office Action dated 12/24/20200 at 9; Non-Final Office Action dated 7/21/2021 at 6). The official notice has not been explicitly traversed and is treated as admitted prior art. See MPEP 2144.03 C (“If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.”). To the extent the Remarks addressing Choi and Wei are to be construed as a traversal of the official notice (Remarks of 10/21/2021 at 9), they have been considered but are not persuasive, i.e. the traversal is deficient for the following reasons. 
	The Remarks directed to Choi state “the reaction is not occurring through the graphene as claimed, it is actually being used to form graphene.” (Remarks of 10/21/2021 at 9). This is not what the rejection is relying on Choi for teaching. The reaction “through the graphene” occurs in i.e. a first layer), a catalyst on the substrate, and graphene (i.e. a second layer) on the catalyst. Choi was applied based on a broad construction of the “pattern” language in the claim, based on Figure 41 in the Specification. Choi is not being relied on to show the “chemical transparency” of graphene.
Similarly, Wei is being relied on to show a substrate, a catalyst on a substrate, and graphene on the catalyst. . (Wei at 107, “Fig. 1”). The substrate is the “first layer.” The catalyst is disposed on the substrate. Id., (Wei at 109, col. 1) (“we placed the SiO2/Si substrate with Cu or Ag patterns in the furnace”). Graphene – i.e. a second layer - is deposited atop the catalyst. (Wei at 107, “Fig. 1,” passim). Wei was added to the rejection to remove any and all doubt as to the nature of, or construction of the term “pattern.” Wei states “pattern.” (Wei at 109, col. 1). The words are the same. 
The Remarks go on:
The combination through Gutes does not teach each and every limitation of the claims and is structurally different from the claimed invention. Specifically, the composition of Gutes is noble metals deposited on the graphene layer which is then immersed in a reaction solution, and thus the entire noble metals (i.e., catalyst) and the graphene is in contact with the reactant, as well as the top side of the graphene layer. In contrast, the instant invention includes a graphene layer covering the catalyst so that only the top side of the graphene layer is in contact with the reactant the underlying catalyst layer is not exposed to the reactant. The present invention includes a layer of chemical transparency of graphene over a catalyst layer that is patterned on the surface with the chemical reaction performed on the graphene along the catalyst pattern.

(Remarks of 10/21/2021 at 8) (emphasis added). This language appears recycled from previous responses. The previous response-to-arguments is reasserted as proper, and is recycled (copied-of graphene”). It is not understood as a separate layer, as the Remarks might argue. 
As previously stated, and as understood, Gutes teaches a layer of graphene on top of a copper catalyst. (Gutes at 438, col. 1 – “we present a simple and easy-to-implement method to decorate graphene, grown via chemical vapor deposition (CVD) on a copper substrate,” 438, col. 2 – “Fig. 1”). Gutes then performs a chemical reaction using the “chemical transparency” of the graphene. In Gutes, electroless deposition of a metal occurs on the side of graphene opposite the copper. Gutes teaches a:
[m]ethod to decorate graphene … by electroless deposition of the metal using the copper as the reducing agent. Considering the reduction potentials of the substrate and those of the different noble metals that present useful catalytic activities, one may conclude that at least gold, platinum, palladium and silver can be deposited on Cu-catalyzed graphene by this method. The only requirement for the process to happen spontaneously is that the reduction potential of the metal to be deposited needs to be higher than that of copper (+0.34V)

 (Gutes at 438, col. 1-2). As discussed in previous office actions, Claim 1 is generic as to the chemical reaction – i.e. it reads on and does not exclude an immersion step or reaction, as taught by Gutes.  To repeat or restate, as understood, in Gutes the graphene on the copper foil is introduced into a solution that has metal salts. The copper reduces the metal salts and causes metal particles to be deposited on the graphene. This is a chemical reaction using the ““chemical Stated yet one more way, reduction involves the transfer of electrons. In Gutes, electrons from the copper go from one side of graphene (where the copper is) to the other side, where the metal salts are. This is interpreted as addressing the “chemical transparency” language. As understood, this is entirely consistent with how the Specification is using the term “chemical transparency.” See (S. 1: [0004]). 
The statement that “the composition of Gutes is noble metals are deposited [sic - ?] on the graphene layer which is then immersed in a reaction solution, and thus the entire noble metals (i.e., catalyst) and the graphene is in contact with the reactant, as well as the top side of the graphene layer” is understood as arguing the later steps in Figure 1 of Gutes, for example the copper etching. Assuming the characterization in the Remarks is correct, it is irrelevant, as Claim 1 does not exclude any subsequent steps with the open-ended transitional language, “comprising.” See MPEP 2111.03. This was not persuasive. 
The Remarks state:
The Examiner adds Choi to provide the teaching of a first layer, a catalyst, i.e. graphitizing catalyst 110, is deposited on the substrate and graphene is deposited on top of that. 

(Remarks of 10/21/2021 at 9) (emphasis added). This characterization is disputed. Specifically, the Remarks appear to characterize the catalyst as the first layer. This was not what was done in the rejection. The rejection specifically stated:
Thus, Choi teaches a “first layer,” i.e. substrate 110. (Choi “Fig. 1,” 3: [0060] et seq., entire reference). A catalyst, i.e. graphitizing catalyst 110, is deposited on the substrate. (Choi “Fig. 1,” 3: [0060] et seq., entire reference).  Graphene is deposited on top of that. Id. 

(Non-Final Office Action dated 7/21/2021 at 6) (emphasis added). 
	The Remarks go on:
a catalyst disposed on a first layer to form a catalyst pattern on the first layer. Furthermore, the combination dose not teach forming a pattern on the surface. The combination does not teach the reactant contacts the graphene and interacts with the catalyst through the graphene so that the catalytic chemical reaction occurs on the top surface of the graphene.

(Non-Final Office Action dated 7/21/2021 at 6) (emphasis in original). This is not what Choi is being relied on for teaching and is not addressing the rejection. The base reference – Gutes – teaches a chemical reaction through graphene deposited on copper. The only difference is the lack of a “first layer.” The Examiner understands this to be a substrate. Graphene on top of copper on top of a substrate is common and well known. This is what is taught in Choi and Wei. As stated in the rejection: The combination reflects substituting one known graphene/catalyst material (i.e. that of Gutes) for another (the substrate/catalyst/graphene material of Choi/Wei) to achieve predictable results, namely the deposition of particles on graphene (or a chemical reaction using the ““transparency”” of graphene), by a known method (that of Gutes). This has not been traversed. This is presumed correct. 
The Remarks go on:
To cure some of these deficiencies the Examiner adds Wei stating Wei teaches CVD growth of graphene on a catalyst which is atop a substrate with a catalyst is disposed on the substrate and placed the Si02/Si substrate with Cu or Ag patterns in the furnace to form graphene is deposited atop the catalyst. However, that is not what Wei teaches. Wei teaches (page 109, section 2.3)

ONLY ON the Cu or Ag pattern (Figure 3D).” emphasis added.

From this it is clear that the formation of graphene is only on the Cu or Ag. As such there is no graphene layer formed but merely graphene over certain small areas such as the Cu or Ag. At best Wei teaches that graphene is deposited only on the patterned area and cannot form a unified layer over the entire surface. The skilled artisan would look to the teachings of Wei for selectively depositing graphene on a surface and not to form a graphene layer over a patterned surface. As such, the combination fails to teach a second layer comprising graphene formed on the first layer to cover the first layer and the catalyst pattern.

(Remarks of 10/21/2021 at 9) (bold face underlined in original, underlining emphasis added). This has been considred, but is not persuasive. Claim 1 only requires the graphene cover the catalyst and the first layer. As the Remarks admit, Wei teaches this. There is no requirement in Claim 1 that the graphene “form a unified layer over the entire surface.” As understood, there appears to be a difference in how to construe Claim 1.2 The Examiner has attempted to illustrate the situation – as understood – below. For purposes of discussion, assume the figures show a pattern:

    PNG
    media_image1.png
    394
    917
    media_image1.png
    Greyscale

Is it Applicants contention that Claim 1 reads on (B), but not on (A)? If so, setting forth the contentions in support thereof would be helpful in withdrawing the rejection. 
	It is also the Examiner’s position that Claim 1 could also read on other combinations of layers, for example: 

    PNG
    media_image2.png
    215
    668
    media_image2.png
    Greyscale

Is it Applicants contention that Claim 1 reads on (C)? If so, setting forth the contentions in support thereof would be helpful in withdrawing the rejection.  As understood, the claim lacks certain adjectives that may be being argued (“unified,” “entire,” etc.).
	The Remarks go on, stating:
The combination fails to teach the claimed function. Specifically, the combination fails to teach a chemical reaction performed on the graphene along the catalyst pattern; and wherein the method comprises: contacting a reactant with the second layer wherein the reactant contacts the graphene and interacts with the catalyst through the graphene so that the catalytic chemical reaction occurs on the top surface of the graphene. As a result, the present invention allows the catalytic reaction to occur even when the reactant is not exposed to the catalyst as a result of the transparency of the graphene. This allows the reaction to occur on (and through) the graphene without direct contact of the reactant with the catalyst.

(Remarks of 10/21/2021 at 9-10). In response, as understood, this language is addressed with Gutes. This has been discussed above and throughout prosecution. Reduction involves the flow of electrons, understood as passing through the graphene (i.e. the “reaction transparency,” etc.) to 

    PNG
    media_image3.png
    483
    1001
    media_image3.png
    Greyscale

(Gutes at 438, col. 2, “Fig. 1”). The “even when the reactant is not exposed to the catalyst” argument is not understood. If true, it does not appear to be commensurate with the claims – i.e. what is the difference between “interacts with the catalyst” as claimed and “when the reactant is not exposed to the catalyst,” as argued? This is not understood. 

In addition, the combination fails to teach the claimed structure having a catalyst disposed on a first layer to form a catalyst pattern on the first layer and a second layer comprising graphene formed on the first layer to cover the first layer and the catalyst pattern. As such the combination fails to teach each and every limitation of the claim and does not anticipate (under 35 U.S.C. § 102) by, or render obvious (under 35 U.S.C. § 103(a)) the instant claims.

(Remarks of 10/21/2021 at 10). In response, this is believed to be addressed above. 
	In conclusion, as understood, a reaction “using chemical transparency of graphene” is understood to occur in the Gutes reference. The difference is understood to be the lack of a substrate or “first layer.” This is viewed to be an obvious expedient, as the prior art teaches this. 
	The rejection is MAINTAINED.


Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claims 1, 3, 5, and 7 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutes, et al., Graphene decoration with metal nanoparticles: Towards easy integration for sensing applications, Nanoscale 2012; 4: 438-440 (cited by Applicants, hereinafter “Gutes at __”) in view of:
(i) US 2009/0110627 to Choi, et al., and further in view of:
(ii) Wei, et al., Controllable Chemical Vapor Deposition Growth of Few Layer Graphene for Electronic Devices, Accounts of Chemical Research 2013; 46(1): 106-115 (hereinafter “Wei at __”). 

With respect to Claim 1, this claim requires “[a] method of performing a catalytic reaction using chemical transparency of graphene on a substrate comprising a catalyst disposed on a first layer to form a catalyst pattern on the first layer.” Gutes teaches a layer comprising copper, a catalyst. (Gutes at 438, col. 2, “Fig. 1”). Additional differences are discussed below.  
Claim 1 further requires “a second layer comprising graphene formed on the first layer to cover the first layer and the catalyst pattern.” Gutes teaches graphene grown on a copper catalyst, 
Claim 1 further requires “a chemical reaction is performed on the graphene along the catalyst pattern.” Noble metals are deposited on the graphene. Id. The metals are reduced by the copper. (Gutes at 438, col. 1 – col. 2) (“by electroless deposition of the metal using the copper as the reducing agent.”). Reduction is a chemical reaction. Additional differences are discussed below.
Claim 1 further requires “contacting a reactant with the second layer wherein the reactant contacts the graphene and interacts with the catalyst through the graphene so that the catalytic chemical reaction occurs on the top surface of the graphene.” Noble metals are deposited on the graphene. Id. The metals are reduced by the copper. (Gutes at 438, col. 1 – col. 2) (“by electroless deposition of the metal using the copper as the reducing agent.”). Reduction is a chemical reaction. Additional differences are discussed below.
The difference between Claim 1 and Gutes is that Gutes would not appear to teach the catalyst being deposited on a substrate, or on a “first layer” in the language of the claims. Also, Gutes arguably might not teach the properly construed “catalyst pattern,” as claimed. These differences do not impart patentability. Growth of graphene on a catalyst atop a substrate is old and known. Official notice is taken. Choi and Wei are relied on as evidence:
Choi teaches substrate 110 with graphitizing catalyst 100 atop it. (Choi “Fig. 1,” 3: [0061] et seq., entire reference). The catalyst is exposed to a carbon source, and graphene forms on the catalyst. (Choi 3: [0063] et seq., passim). Thus, Choi teaches a “first layer,” i.e. substrate 110. (Choi “Fig. 1,” 3: [0060] et seq., entire reference). i.e. graphitizing catalyst 110, is deposited on the substrate. (Choi “Fig. 1,” 3: [0060] et seq., entire reference).  Graphene is deposited on top of that. Id. 
Wei teaches CVD growth of graphene on a catalyst which is atop a substrate. (Wei at 107, “Fig. 1”). The substrate is the “first layer.” The catalyst is disposed on the substrate. Id., (Wei at 109, col. 1) (“we placed the SiO2/Si substrate with Cu or Ag patterns in the furnace”). Graphene is deposited atop the catalyst. (Wei at 107, “Fig. 1,” passim).
If Choi does not teach the properly construed “pattern” as claimed (no such concession is made), Wei unquestionably does. See (Wei at 109, col. 1 et seq. – “2.3 Patterned Growth of Few-Layer Graphene by Chemical Vapor Depsition”) (emphasis added). 
The combination reflects substituting one known graphene/catalyst material (i.e. that of Gutes) for another (the substrate/catalyst/graphene material of Choi/Wei) to achieve predictable results, namely the deposition of particles on graphene (or a chemical reaction using the ““transparency”” of graphene), by a known method (that of Gutes). Substitution of one known element for another to achieve predictable results does not impart patentability. MPEP 2143. Alternatively or additionally, one would be motivated to use the substrate/catalyst/graphene structures of Choi/Wei in that of Gutes for any number of reasons, for example economic (Choi “Abstract” – an economical method) or the ability to use “large” graphene sheets. (Choi 1: [0010). Furthermore, one would be motivated to pattern the catalyst to control the location of the graphene. See (Wei at 109, col. 1 – “To fabricate devices, graphene samples need to be placed at certain locations with desired geometries. Compared with conventional lithography patterning, patterned CVD provides a relatively simple and feasible route to achieve this goal. It relies on the feature that the epitaxial CVD growth takes place normally only on the surface of catalysts. Utilization of 
As to Claim 3, copper is understood as an electrode active material. (Gutes at 438, col. 2, “Fig. 1”). (Choi 3: [0063], “Fig. 1”). (Wei at 109, col. 1).  
As to Claim 5, the function is taught. (Gutes at 438, col. 1 – col. 2) (“by electroless deposition of the metal using the copper as the reducing agent.”).
As to Claim 7, the Office does not have the capability to recreate the device/composition of Gutes/Choi/Wei and test it. However, as Claim 1 defines the second layer to be graphene, and as a second graphene layer is taught by Gutes/Choi/Wei, it is expected that the claimed property is present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This language has been discussed in past office actions. See (Final Office Action dated 7/21/2020 at 6-8).
        2 Elsewhere, the Remarks state “[s]tructurally the combination is extremely different from the claimed invention.” (Remarks of 10/21/2021 at 8) (emphasis in original).